KAPSNER, Justice.
[¶ 1] Claimants appeal a district court judgment affirming Job Service North Dakota’s decision denying them unemployment benefits. Because the plain language of N.D.C.C. § 52-06-02(4) only disqualifies claimants from unemployment compensation for employee initiated work stoppages due to a labor dispute, it does not apply to the locked out Claimants. We reverse the district court’s judgment affirming Job Service’s benefit denial and remand to Job Service for proceedings consistent with this opinion.
I
[¶ 2] Claimants are bargaining unit employees of American Crystal Sugar’s (“ACS”) North Dakota facilities and are represented by various local unions of the Bakery, Confectionary, Tobacco Workers and Grain Millers Union (“Unions”). During the summer of 2011, the Unions and ACS were engaged in contract negotiations for a successor agreement. The Unions and ACS were unable to reach a settlement, and on July 28, 2011, ACS made its final contract offer. The Unions rejected the offer. On August 1, 2011, ACS locked out its bargaining unit employees and began using replacement workers. Claimants applied for unemployment compensation. Job Service determined Claimants were disqualified from benefits because they were “unemployed due to a labor dispute” under N.D.C.C. § 52-06-02(4), which precludes unemployment compensation if “the individual’s unemployment is due to a strike, sympathy strike, or a claimant’s work stoppage dispute of any kind which exists because of a labor dispute at the factory, establishment, or other premises.... ” The claims were consolidated under N.D.C.C. § 52-06-20, and Claimants appealed the decision to an appeals referee. The referee affirmed the benefit denial, stating:
It is reasoned that the claimants are unemployed due to a labor dispute.... Subsection 52-06-02(4) [precludes compensation for] unemployment ... due to a “strike, sympathy strike, or a claimant’s work stoppage dispute of any kind.” The phrase “of any kind” suggests that the Legislature intended for a liberal rather than a narrow interpretation of a “claimant’s work stoppage dispute.” This would include lockouts, even where the individual was willing to continue to work or has offered to return to work under the same terms and conditions of the collective bargaining agreement.
Claimants requested Job Service review under N.D.C.C. § 52-06-19, and the request was denied. Claimants then petitioned the district court for review of the benefit denial. The district court affirmed, concluding the statutory language clearly and unambiguously shows Claimants “are not entitled to unemployment benefits because of their unemployment due to a lockout.”
II
[¶ 3] Under N.D.C.C. § 28-32-46, a district court must affirm an administrative agency order unless:
1. The order is not in accordance with the law.
2. The order is in violation of the constitutional rights of the appellant.
3. The provisions of this chapter have not been complied with in the proceedings before the agency.
4. The rules or procedure of the agency have not afforded the appellant a fair hearing.
5. The findings of fact made by the agency are not supported by a preponderance of the evidence.
*406. The conclusions of law and order of the agency are not supported by its findings of fact.
7. The findings of fact made by the agency do not sufficiently address the evidence presented to the agency by the appellant.
8. The conclusions of law and order of the agency do not sufficiently explain the agency’s rationale for not adopting any contrary recommendations by a hearing officer or an administrative law judge.
“On appeal from a district court ruling on an administrative decision, this Court reviews the agency order in the same manner.” Morris v. Job Serv. North Dakota, 2003 ND 45, ¶ 5, 658 N.W.2d 345 (citing N.D.C.C. § 28-32-49). However, interpretation of a statute is a question of law, and this Court reviews questions of law de novo. Morris, at ¶ 5 (citation omitted).
Ill
[¶ 4] Our disposition of this case turns on the interpretation of N.D.C.C. § 52-06-02(4), which states, in relevant part, an employee is disqualified from unemployment benefits when:
[T]he individual’s unemployment is due to a strike, sympathy strike, or a claimant’s work stoppage dispute of any kind which exists because of a labor dispute at the factory, establishment, or other premises....
[¶ 5] “The primary purpose of statutory interpretation is to determine legislative intent.” Teigen v. State, 2008 ND 88, ¶ 19, 749 N.W.2d 505 (citing Estate of Elken, 2007 ND 107, ¶ 7, 735 N.W.2d 842). In doing so, “[t]he Legislature’s intent must be sought initially from the statutory language.” District One Republican Comm. v. District One Democrat Comm., 466 N.W.2d 820, 824 (N.D.1991) (citation omitted). “If the language of a statute is clear and unambiguous, the letter of the statute cannot be disregarded under the pretext of pursuing its spirit because the legislative intent is presumed clear from the face of the statute.” Stutsman Cnty. v. State Historical Society, 371 N.W.2d 321, 325 (N.D.1985) (citations omitted). “Words ... in a[ ] statute are to be understood in their ordinary sense, unless a contrary intention plainly appears.... ” N.D.C.C. § 1-02-02. But, if the statute is ambiguous or of doubtful meaning, we may look to extrinsic aids to interpret the statute. Teigen, at ¶ 19; District One Republican Comm., 466 N.W.2d at 825.
[¶ 6] On appeal, Claimants argue they are eligible for unemployment benefits because N.D.C.C. § 52-06-02(4) does not apply to locked out employees. Specifically, they argue “strike, sympathy strike, or a claimant’s work stoppage dispute of any kind,” by plain meaning, refers exclusively to employee initiated work stoppages, excluding employer initiated action such as a lockout. In support, they argue the rule of ejusdem generis demonstrates the phrase “of any kind” only refers to additional types of claimant work stoppages related to a labor dispute. However, ACS and Job Service, under a plain language interpretation, argue the modifier “of any kind” after the phrase “work stoppage dispute” broadens the scope of work stoppages to include lockouts. ACS argues Claimants’ reliance on ejusdem generis is misplaced because the rule is used to reconcile incompatibility between specific and general statutory words so all words are given effect and no words are superfluous. ACS argues N.D.C.C. § 52-06-02(4) contains no incompatibility, and its plain meaning supports Job Service and ACS’s interpretation Claimant’s are disqualified for unemployment compensation.
[¶ 7] “[UJnder the principle of ejusdem generis, general words following *41particular and specific words are not given their natural and ordinary sense, standing alone, but are confined to persons and things of the same kind or genus as those enumerated.” Resolution Trust Corp. v. Dickinson Econo-Storage, 474 N.W.2d 50, 52-53 (N.D.1991) (quotation omitted). In applying the rule of ejusdem generis, “we must keep in mind the admonition that ... our primary purpose is always to carry out the intent of the legislature.” Id. at 58 (citing Aanenson v. Bastien, 438 N.W.2d 151, 156 (N.D.1989)). “The rule accomplishes the purpose of giving effect to both the particular and the general words, by treating the particular words as indicating the class, and the general words as extending the provisions of the statute to everything embraced in that class, though not specifically named by the particular words.” Resolution Trust, at 53 (quotation omitted).
[¶ 8] In Resolution Trust, we interpreted a statute that stated, “[i]f any tax on any real estate is paid by or collected from any occupant or tenant or any other person ... such occupant, tenant, or other person may recover by action the amount ... paid.... ” 474 N.W.2d at 52 (emphasis added). The appellee argued the phrase “or any other person” meant “any person could pay the real estate taxes on ... property and receive a money judgment against the owner or other responsible party.” Id. (emphasis in original). We rejected this interpretation because, in addition to the illogical result it created, the rule of ejusdem generis shows “any other person” refers to “other persons of the same general class as occupants and tenants.” Id. at 53. In doing so, we said:
[Wjhere a statute or other document enumerates several classes of persons or things, and immediately following and classed with such enumeration the clause embraces “other” persons or things, the word “other” will generally be read as “other such like,” so that persons or things therein comprised may be read as ejusdem generis with, and not of quality superior to or different from, those specifically enumerated.
Id. (quoting Gaustad v. Nygaard, 64 N.D. 785, 788, 256 N.W. 230, 231-232 (1934)). Accordingly, we held the statute applied to “occupants, tenants, or other persons with some interest in or connection with the subject property.” Resolution Trust, 474 N.W.2d at 53.
[¶ 9] Applying that logic in this case demonstrates the phrase “strike, sympathy strike, or a claimant’s work stoppage dispute of any kind” applies exclusively to claimant work stoppages. The phrase explicitly lists strikes and sympathy strikes as disqualifying conduct. A strike is a “temporary stoppage of work by the concerted action of two or more employees as a result of a labor dispute.” N.D.C.C. § 34-08-01(4); see also Black’s Law Dictionary 1558 (9th ed. 2009) (A strike is “[a]n organized cessation or slowdown of work by employees to compel the employer to meet the employees’ demands....”). A strike is an employee initiated work stoppage. A sympathy strike is “[a] strike by union members who have no grievance against their own employer but who want to show support for another union involved in a labor dispute.” Black’s, at 1558. A sympathy strike, too, is exclusively an employee initiated work stoppage. In contrast, a “lockout” is “[a]n employer’s withholding of work and closing of a business because of a labor dispute.” Id. at 1024. Lockouts are an employer initiated action.
[¶ 10] Thus, after the statute lists two specific examples of employee initiated work stoppages, it logically follows the next and last phrase, “or a claimant’s work stoppage dispute of any kind,” based on the construction and context of the sen*42tence, refers to additional types of employee initiated work stoppages. Rather than enumerating a variety of employee initiated work stoppages, the Legislature’s use of the phrase “of any kind,” qualified by “a claimant’s,” expands the types of disqualifying employee work stoppages within the context of the statute.
[¶ 11] Similar to Resolution Trust, 474 N.W.2d at 53, where “any other person” following a specific class of people refers exclusively to “other persons of the same general class,” this statute’s phrase “of any kind,” by plain meaning, refers to other work stoppages initiated by persons of the same general class: claimants.
[¶ 12] Furthermore, Claimants assert their interpretation of N.D.C.C. § 52-06-02(4) is clear and Job Service and ACS’s statutory construction renders part of the statute superfluous. Claimants argue “extending the labor dispute disqualification to locked out employees whose employer has replaced them completely divorces the disqualification from its phrase ‘[a] claimant’s work stoppage dispute.’ ” In contrast, ACS argues its statutory interpretation is clear and Claimants’ statutory construction renders part of the statute superfluous, noting: “[I]f the disqualification only applied in the strike context, the phrase ‘of any kind’ would be rendered a nullity.” Job Service advances a similar argument, expanding on the appeals referee’s determination the phrase “of any kind” supports an interpretation of work stoppage dispute broad enough to include lockouts.
[¶ 13] “A statute’s language must be interpreted in context, and this Court attempts to give meaning and effect to every word, phrase, and sentence.” Holbach v. City of Minot, 2012 ND 117, ¶ 14, 817 N.W.2d 340 (quotation and citations omitted). “In enacting a statute, it is presumed ... [t]he entire statute is intended to be effective.” N.D.C.C. § 1-02-38(2). All sections of a statute must be construed to have meaning because “[t]he law neither does nor requires idle acts.” N.D.C.C. § 31-11-05(23).
[¶ 14] ACS and Job Service’s statutory construction reads “a claimant’s” out of the statute. Indeed, if the inclusion of “work stoppage dispute of any kind” broadens “a claimant’s work stoppage dispute of any kind” to include employer initiated work stoppages, the phrase “a claimant’s” becomes superfluous. Section 52-06-02(4), N.D.C.C., reads “a claimant’s work stoppage dispute of any kind”; it does not read “a work stoppage dispute of any kind.” ACS and Job Service’s interpretation essentially rewrites N.D.C.C. § 52-06-02(4) to preclude benefits:
For any week with respect to which it is found that the individual’s unemployment is due to a strike, sympathy strike, or work stoppage dispute of any kind which exists because of a labor dispute at the factory, establishment, or other premises....
Under this construction, employees would be disqualified from unemployment benefits for any work stoppage related to a labor dispute. As illustrated below, this language was initially proposed in the statute’s 1981 amendment; however, it was modified to ensure the 1981 work stoppage amendment applied exclusively to claimant work stoppages.
[¶ 15] We conclude “a claimant’s work stoppage dispute of any kind” refers exclusively to employee initiated work stoppages, and because a lockout is not an employee initiated work stoppage, N.D.C.C. § 52-06-02(4)’s plain language does not disqualify Claimants from benefits.
IV
[¶ 16] Though we find the plain language of N.D.C.C. § 52-06-02(4) is clear, *43the parties advance different, rational plain language statutory interpretations. Because this meets our definition of ambiguous, we address N.D.C.C. § 52-06-02(4)’s legislative history. See State v. Martin, 2011 ND 6, ¶ 5, 793 N.W.2d 188 (noting “[a] statute is ambiguous if it is susceptible to different, rational meanings”).
[¶ 17] We begin with the legislative history of the original unemployment compensation statute’s labor dispute provision. Most states’ unemployment statutes were modeled after the 1935 Social Security Act. See Milton I. Shadur, Unemployment Benefits and the “Labor Dispute” Disqualification, 17 Univ. Chi. L.Rev. 294, 294-95 (1949-1950). By 1937, every state had enacted statutes creating qualifying programs and most states, North Dakota included, copied the language from the Federal Act. Id. at 295. As originally passed, 1937 N.D. Sess. Laws ch. 232, § 7(c)(2)(d) (codified as amended at N.D.R.C. § 52-0602(4) (1943)), stated, in relevant part, an employee was disqualified for unemployment compensation:
For any week with respect to which the Bureau finds that his total or partial unemployment is due to a stoppage of work which exists because of a labor dispute at the factory, establishment, or other premises....
This disqualifying language remained substantively unchanged until 1981.
[¶ 18] In 1980, in Robberstad v. Dir. N.D. Employment Security Bureau Burleigh County Civ. Case No. 28570 (1980), on which the dissent relies, benefits were denied based upon the following statutory language:
4. For any week with respect to which it is found that his [unemployment] is due to a stoppage of work which exists because of a labor dispute ... provided that this subsection shall not apply if it is shown that:
a. he is not participating in or directly interested in the labor dispute which caused the stoppage of work; and
b. he does not belong to a grade or class of workers which, immediately before the commencement of the stoppage, there were members employed at the premises at which the stoppage occurs, any of whom are participating in or directly interested in the dispute ....
Robberstad, at 2 (citing N.D.C.C. § 52-06-02(4)(Supp.1979)).
[¶ 19] But the Robberstad case is not helpful in this matter. “Work stoppage” may include both strikes and lockouts. Contrary to the dissent’s assertion at ¶ 50, Robberstad did not hold that work stoppages or stoppages of work encompass both stoppages because of strikes and stoppages because of lockouts. Rather, the issue in Robberstad was “whether or not a ‘lockout’ is a labor dispute for purposes of unemployment insurance benefits.” Robberstad, at 1 (emphasis added). After the Robberstad decision, the legislative assembly in 1981 specifically modified the statutory language to be “claimant’s work stoppage” to distinguish between stoppages initiated by the person seeking benefits and those initiated by the employer. It is presumed the legislature does not engage in idle acts. N.D.C.C. § 31 — 11— 05(23).
[¶ 20] In 1980, union employees at Amoco Oil Company in Mandan went on strike. See Amoco Oil Co. v. Job Serv. North Dakota, 311 N.W.2d 558, 559 (N.D.1981). Rather than shut down its refinery, Amoco utilized temporary workers to keep the refinery operational. The striking employees filed for unemployment compensation. Id. The striking employees were awarded unemployment compensation be*44cause Job Service determined “a stoppage of work,” as required by the statute, did not occur; Amoco did not shut down or significantly reduce the plant’s operations. See id. Amoco untimely filed a request for Job Service review, and Job Service denied the request. The district court affirmed, and Amoco appealed to this Court. We affirmed the benefit award because the appeal was untimely. Id. at 564.
[¶ 21] During the 1981 legislative session, Senator Parker introduced Senate Bill 2354 to amend N.D.C.C. § 52-06-02(4) by precluding unemployment compensation:
For any week with respect to which it is found that his unemployment is due to a stoppage — of—-work strike, sympathy strike, or work stoppage dispute of any kind which exists because of a labor dispute at the factory, establishment, or other premises....
Frustrated with Job Service’s interpretation of “stoppage of work,” Amoco and other businesses testified in support of S.B. 2354. See Hearing on S.B. 2354 Before the Senate Industry, Business, and Labor Comm., 47th N.D. Legis. Sess. (Feb. 2, 1981) (Testimony of Jim Calley, Amoco Oil Company Employee Relations Manager and Jim DuBois, Northwestern Bell Telephone).
[¶ 22] On February 2, 1981, Senator Chester Reiten, Chairman of the Senate Industry, Business, and Labor Committee, held S.B. 2354’s first hearing. Written testimony on S.B. 2354 was submitted by Job Service Deputy Executive Director Mike Deisz:
When the first claim is filed by a worker from that establishment [with a labor dispute], the Job Insurance Director conducts an appropriate investigation to make a determination as to whether or not the labor dispute provisions of the law apply.
[[Image here]]
Once it is determined that the individual’s unemployment is due to a stoppage of work which exists because of a labor dispute at the last place of employment, a further review is conducted to determine: A. Was the worker directly involved in the labor dispute which caused the stoppage of work?, and B. Does the worker belong to a grade or class of workers which were employed at the establishment where the stoppage occurred and who are participating and are directly interested in the dispute? A further determination is also made then as to whether or not there was a substantial stoppage of work.
[[Image here]]
All individuals who are unemployed because of the work stoppage resulting from the labor dispute would be disqualified unless they could demonstrate that they were not participating in or directly involved in the dispute and were not a member of a class of workers who were employed at the premises before the dispute resulting in the work stoppage, any of whom were participating and are directly interested in the dispute. An example would be an office worker in a factory. The office worker is not directly involved in the dispute, nor a member of the class of workers who were involved in the dispute, but is unemployed because the factory shuts down. That individual could be paid benefits if they were laid off because of a work stoppage. They would be disqualified, however, if they were actively involved in the strike, even though they were not a member of the class of workers that initiated the strike.
[[Image here]]
Senate Bill 2354 would make the following principal changes to this section of the law in our estimation. Without fur*45ther direction from the legislature or the courts, we would interpret the impact of Senate Bill 2354 as follows: All portions of the law would remain the same except that where now when there is no longer a stoppage of work, the individual involved in the dispute could draw benefits if otherwise eligible. Under Senate Bill 2354 no benefits would be paid to those involved in the dispute until the dispute is ended. This provision would have applied once during the past three years....
Deisz’s testimony makes clear that under Senate Bill 2354, as originally drafted, Job Service understood “stoppage” to be the issue. “Without further direction from the legislature or the courts, we would interpret the impact of Senate Bill 2354 as follows: All portions of the law would remain the same except that where now when there is no longer a stoppage of work, the individual involved in the dispute could draw benefits if otherwise eligible.” The further direction came in the subsequent amendment to add “a claimant’s.” However, both before and after the passage of S.B. 2354, N.D.C.C. § 52-06-02(4)(a) and (b) provided protection for the innocent bystander. As indicated by Deisz’s testimony, this would not be impacted by S.B. 2354 and cannot have been the impetus suggested by the dissent.
[¶ 23] Amoco Oil Company, Northwestern Bell Telephone, the Greater North Dakota Association, and three organized labor representatives, also testified at the hearing. Jim Calley, Amoco Oil Company Employee Relations Manager, testified S.B. 2354 was necessary because Amoco cannot shut down its refinery during a strike and has to use replacement workers to maintain operations. Calley testified, “[t]he way the law currently reads, unless production is stopped, or significantly reduced, the workers on strike will be eligible for unemployment benefits even though they voluntarily walked off the job.” Hearing on S.B. 2354, supra (testimony of Jim Calley).
[¶ 24] Before Calley finished his testimony, he asked the Senate Committee to amend S.B. 2354 to clarify its application. Specifically, Calley requested “a claimant’s” be inserted in front of “work stoppage.” Thus, he proposed amending S.B. 2354 by precluding benefits:
For any week with respect to which it is found that his unemployment is due to a stoppage — of work strike, sympathy strike, or a claimant’s work stoppage dispute of any kind which exists because of a labor dispute at the factory, establishment, or other premises....
[¶25] North Dakota AFL-CIO President and District 34 Representative Jim Gerl, testified in opposition to S.B. 2354. Hearing on S.B. 2354, supra (testimony of Rep. Jim Gerl). During his testimony, Representative Gerl provided the Committee with a letter Amoco sent employees when the 1980 Amoco strike began. He asserted Amoco was actually locking the employees out, as the letter stated: “Accordingly, no work will be made available at the outset of the strike to employees in the bargaining unit who might otherwise wish to work.” Id. After Representative Gerl’s testimony, Senator Tennefos asked, in the context of the Amoco strike, how S.B. 2354 would apply if an employer locked its employees out:
Sen. Tennefos: You don’t know of anybody attempting to get work and being shut out, so to speak?
Rep. Gerl: Senator, I can’t answer; I really don’t know.
[[Image here]]
Sen. Tennefos: Well to management ... do you know if any of those people in the bargaining unit, did they attempt to get work and were refused?
*46Mr. Calley: Apparently they did not.
[[Image here]]
Sen. Tennefos: As I read the letter, Mr. Chairman, it says if you desire to return to work you should call such and such for information — so you were certainly afforded the opportunity to make that phone call and come back to that position, wherever you may have been. I guess the work was available is what I am trying to establish in my mind. If the work was not available, then I think you have a different picture.
[[Image here]]
[¶ 26] After Senator Tennefos voiced his concerns, but just before the S.B. 2354’s opponents testified, Chairman Reiten recalled Calley to explain the purpose of adding “a claimant’s” to the bill:
Mr. Calley: I’d like to explain the change [adding “a claimant’s”] since I suggested the change. The problem with the present law is the stoppage of work disqualifies you from benefits. The way state Job Service Bureau interprets stoppage of work, they say this means an employer’s stoppage of work — the employer’s plant has to cease working — rather than the employee or the person filing the claim— the claimant’s stoppage of work. So just to make sure there is no doubt in anyone’s mind what kind of stoppage of work we are talking about in this new amendment, I suggested adding the words “a claimant’s”... so we know its him voluntarily stopping work and not the plant stopping work.
Chairman Reiten: So you can’t have a lockout is what you are saying.
Mr. Calley:- Um ...
Sen. Tennefos: That was the concern of my questions, Mr. Chairman, of Mr. Gerl. If the plant had a lockout of that individual from allowing him to come to work, then I think he is entitled to benefits. That is what I wanted to make sure that I was understanding, and I think what you are saying is if the affected employee, he on his own accord stops, not the management stops, then you got something else.
The amendment to add “a claimant’s” passed, and the language was included in the amended bill.
[¶ 27] The legislative history shows the 1981 Legislature amended N.D.C.C. § 52-06-02(4) to ensure striking workers were not eligible for unemployment benefits because their employer took alternative measures to maintain operations, thereby not having a “work stoppage.” In doing so, “a claimant’s,” was added to specify the amendment’s application. Mr. Calley’s clarification as to the purpose of adding “a claimant’s,” at Chairman Reiten’s request, corroborates our initial statutory interpretation.
[¶ 28] We therefore conclude the legislative history of N.D.C.C. § 52-06-02(4) supports this Court’s interpretation that “a claimant’s work stoppage dispute of any kind” does not include an employer initiated lockout.
V
[¶ 29] We consider the parties’ other arguments without merit or unnecessary for disposition of this case. We reverse the district court’s judgment affirming Job Service’s benefit denial and remand to Job Service for proceedings consistent with this opinion.
[¶ 30] MARY MUEHLEN MARING, J., concurs.